NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 15 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
ISABELLE BICHINDARITZ,                           No. 14-35016

              Plaintiff - Appellant,             D.C. No. 2:10-cv-01371-RSL

 v.
                                                 MEMORANDUM and ORDER*
UNIVERSITY OF WASHINGTON,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                        Resubmitted September 11, 2015**
                            San Francisco, California

Before: TASHIMA, GRABER, and MURGUIA, Circuit Judges.

      Isabelle Bichindaritz appeals the district court’s denial of her Federal Rule of

Civil Procedure 60(d)(3) motion for relief from judgment in her Title VII action

against the University of Washington. We have jurisdiction under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. Reviewing for abuse of discretion, see United States v. Chapman, 642
F.3d 1236, 1240 & n.3 (9th Cir. 2011), we affirm.

      1.     Bichindaritz argues that the district court failed to apply full faith and

credit to a Washington state trial court’s decision finding that the University had

violated Washington’s Public Record Act (“PRA”), Wash. Rev. Code

§§ 42.56.0001–.904, by failing to produce relevant documents to Bichindaritz in a

timely manner. Bichindaritz contends that the state trial court’s PRA decision

necessitates a finding of fraud on the federal court in these unrelated proceedings.

See Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 244 (1944)

(holding that federal courts have the inherent power to grant relief against

judgments for “after-discovered fraud”). However, on February 17, 2015, while

this appeal was pending, the Washington Court of Appeals reversed the trial

court’s decision and held that the University did not violate the PRA. See

Bichindaritz v. Univ. of Wash., No. 70992-5-I, 2015 WL 677209 (Wash. Ct. App.

Feb. 17, 2015). Because the state court judgment has been reversed, it has no




                                           2
potential preclusive effect on this action.1 See Sutton v. Hirvonen, 775 P.2d 448,

452–53 (Wash. 1989) (en banc); see also Cal. Dep’t of Soc. Servs. v. Thompson,

321 F.3d 835, 847 (9th Cir. 2003) (“Once a decision of the district court is

reversed, the ‘judgment cannot serve as the basis for a disposition on the grounds

of res judicata or collateral estoppel.’” (quoting Ornellas v. Oakley, 618 F.2d 1351,

1356 (9th Cir. 1980))).

      2.     Bichindaritz also argues that the district court improperly required her

to show prejudice. See Dixon v. Comm’r, 316 F.3d 1041, 1046 (9th Cir. 2003)

(“Prejudice is not an element of fraud on the court. Fraud on the court occurs

when the misconduct harms the integrity of the judicial process, regardless of

whether the opposing party is prejudiced.” (citations omitted)). Bichindaritz’s

position misinterprets the district court’s decision. The district court did not

perform a prejudice inquiry. Rather, the district court found that the University did

not commit misconduct that harmed the integrity of the judicial process. Simply

put, the district court did not find fraud. The district court did not abuse its



      1
       Bichindaritz concedes that she no longer has a basis to appeal on this
ground. Instead, she asks this court to stay her appeal until the Washington
Supreme Court rules on her petition for review in the PRA action. The
Washington Supreme Court has now denied Bichindaritz’s petition for review.
Bichindaritz v. Univ. of Wash., No. 915-7 (Wash. Sept. 2, 2015). We thus deny
Bichindaritz’s motion to stay as moot.

                                            3
discretion in finding that the University did not commit fraud on the court. See

Hazel-Atlas Glass, 322 U.S. at 244–50; United States v. Estate of Stonehill, 660
F.3d 415, 454 (9th Cir. 2011).

      AFFIRMED.




                                         4